Exhibit 10.1

EMPLOYMENT AGREEMENT

This EMPLOYMENT AGREEMENT (“Agreement”) is made and entered into on February 27,
2008, by and between RTI BIOLOGICS, INC. (the “Company”), a Delaware corporation
having its principal address at 11621 Research Circle, Alachua, Florida 32615,
Guy L. Mayer (“Executive”), and solely for purposes of Section 16 hereof,
TUTOGEN MEDICAL, INC. (the “Subsidiary”). The Company and Executive are
collectively referred to as the “Parties” throughout this Agreement. For
purposes of this Agreement, the Company includes any and all of its
subsidiaries, affiliates, and any other company or entity owned and/or operated
in whole or in part by any officer or director of the Company.

INTRODUCTION

The Company desires to employ the Executive. The Executive desires to accept
employment during the term of this Agreement upon the terms and conditions in
this Agreement.

In consideration of the covenants, mutual promises, representations, and
understandings in this Agreement, the Parties agree as follows:

 

  1. EMPLOYMENT.

 

  a. Duties.

The Company agrees to employ the Executive and the Executive agrees to accept
employment of the Company. Executive shall be the President of the Company
during the term of this Agreement, and the duties of Executive shall be those of
the President of the Company, subject to the directions and control of the Chief
Executive Officer of the Company (the “Chief Executive Officer”). The Executive
shall report to the Chief Executive Officer and shall perform such services
consistent with his position as the Chief Executive Officer may direct from time
to time, including, without limitation, having direct and primary responsibility
for domestic and



--------------------------------------------------------------------------------

international distribution (excluding all of the Company’s direct sales
operations), and serving for no additional compensation as an executive officer
and/or director of any subsidiaries of the Company.

 

  b. Term of Employment.

This Agreement shall become effective as of the date first written above, and
shall cover the period of employment commencing on February 27, 2008, to
February 27, 2010, unless this Agreement is terminated earlier as hereinafter
provided (the “Employment Term”).

 

  2. COMPENSATION AND BENEFITS.

 

  a. Annual Salary.

The Company shall pay to the Executive base salary at an annual rate of $400,000
for the first year of this Agreement, payable in accordance with the standard
payroll policies of the Company. Thereafter, the Executive’s salary shall be
reviewed by the Board of Directors of the Company and may be adjusted upward by
the Board of Directors of the Company, but not downward.

 

  b. Performance Bonus.

To provide a greater incentive for the Executive, a cash bonus shall be paid to
the Executive during the first calendar quarter of each year of this Agreement,
commencing in 2009, and based upon the performance of the Company and the
performance of the Executive during the preceding year; provided, however, that
the payment of any such bonus and the amount shall be within the sole discretion
of the Company’s Board of Directors. Any such bonus will be prorated for the
year 2008 from the date hereof. In the event that Executive meets the plans and
targets that are determined by the Board of Directors to be his bonus targets
for any given year, then his target bonus shall be 60% of his base salary.

 

      2                  



--------------------------------------------------------------------------------

  c. Stock Options.

The Executive shall be eligible to receive such stock option grants and other
equity-based awards at such times, in such amounts and subject to such terms and
conditions as the Board of Directors of the Company or the Compensation
Committee of the Board of Directors of the Company may determine. All of
Executive’s stock option grants shall continue to vest during the Consulting
Period. Any new stock option granted to Executive after the date hereof will
become exercisable for one-third of the shares subject to such option upon each
anniversary of the grant of such option.

 

  d. Business Expenses.

Except as otherwise provided in this Agreement, the Company shall pay, either
directly or by reimbursement to the Executive, such reasonable and necessary
business expenses incurred by the Executive in the course of his employment by
the Company as are consistent with the Company’s policies in existence from time
to time, subject to such dollar limitations and verification and record keeping
requirements as may be established from time to time by the Company.

 

  e. Employee Benefits.

The Executive shall be entitled to such vacation days, sick days, insurance and
other employee benefit programs as are established for all other executives of
the Company, on the same basis as such other executives are entitled thereto;
provided, Executive shall initially be entitled to 4 weeks paid vacation per
year. The Company will make commercially reasonable efforts to provide that
Executive shall be eligible for all such employee benefits plans upon the date
hereof, subject to the terms and conditions of such plans. It is understood that
the establishment, change or termination of any such employee benefit program is
within the sole

 

      3                  



--------------------------------------------------------------------------------

discretion of the Company and that any such termination or change in any such
program shall not affect this Agreement. During the Employment Term, the Company
shall reimburse Executive for 100% of the amount of any premiums Executive is
obliged to pay under the Company’s group health and dental insurance plans, and
provide, at its expense, a life insurance policy on the life of Executive with
at least a one million dollar ($1,000,000) death benefit payable to the
beneficiary(ies) of Executive’s choosing.

 

  3. DEVOTION TO EMPLOYMENT.

During the term of this Agreement, the Executive shall devote his full business
time and attention to the Company, and the Executive shall not engage in any
other gainful employment without the written consent of the Company.
Notwithstanding the foregoing, Executive may serve as a director of up to two
(2) corporations that are not Competing Organizations provided that the service
does not interfere with Executive’s performance of responsibilities hereunder;
provided, further, that in no event shall the Company be obligated to reimburse
Executive for any of Executive’s expenses associated with such service. Nothing
in this Agreement shall prohibit the Executive, however, from investing or
trading in stocks, bonds, commodities, or other forms of investments in other
companies or entities so long as such investments shall not constitute a
conflict of interest.

 

  4. TERMINATION OF EMPLOYMENT.

 

  a. Voluntary Termination; Expiration of Term.

Either the Executive or the Company may voluntarily terminate the Executive’s
employment with the Company at any time, by delivering to the other party
written notice of such intention not less than thirty (30) days prior to the
effective date of termination. In the event that Executive voluntarily
terminates this Agreement, he shall be entitled only to his vested and

 

      4                  



--------------------------------------------------------------------------------

accrued salary and other benefits otherwise due him through his last day on
payroll. In the event that: (1) the Company terminates Executive’s employment
without “cause” (as set forth in Section 4.b. below) and other than for death,
incompetence or disability, (2) Executive terminates his employment for Good
Reason, (3) the Executive continuously serves the Company as President during
the entire Employment Term, or (4) the Executive continuously serves the Company
as President during the first year of the Employment Term, and the Executive and
the Chief Executive Officer agree in writing that Executive should transition to
the role of consultant, then the Company shall engage Executive, and Executive
shall serve the Company as a consultant in exchange for compensation (biweekly
and in accordance with the Company’s normal payroll practices) equal to his
regular annual salary during the two year period subsequent to such termination,
or the expiration of the Employment Term, as the case may be (the “Consulting
Period”). Executive shall perform such services for the Company as specified by
the Chief Executive Officer for a minimum of ten (10) hours per month during the
Consulting Period. During the Consulting Period, Executive shall continue to be
entitled to such medical benefits as he was entitled to receive pursuant to
Section 2.e. hereof, and to vest in all previously granted stock options then
outstanding. Executive shall not be entitled to accrue additional unearned
bonuses or to receive any grants of stock options during the Consulting Period.
“Good Reason” means: (1) a diminution of duties and responsibilities that are
materially inconsistent with Executive’s duties and responsibilities set forth
herein; (b) relocation by more than 50 miles of the Executive’s principal place
of employment.

 

  b. Termination For Cause.

The Company may immediately terminate the Executive’s employment (and, except as
otherwise specifically provided hereunder, this Agreement) for cause by giving
written notice

 

      5                  



--------------------------------------------------------------------------------

(without regard to the thirty (30) day notice period provided in paragraph a.
above) of such termination to Executive specifying the grounds therefor. The
decision to terminate Executive’s employment for cause shall be made in the sole
discretion of the Company’s Board of Directors. A termination for cause shall
consist of one or more of the following events:

 

  (i) Willful failure or refusal by the Executive to substantially perform the
material duties of his employment hereunder;

 

  (ii) The conviction of the Executive of a felony, including without
limitation, fraud, embezzlement or theft, whether or not such felony was
committed in connection with the Company’s business;

 

  (iii) Use of alcohol or illegal drugs materially interfering with the
performance of Executive’s duties and obligations under this Agreement, or
Executive being under the influence of alcohol or illegal drugs at a facility of
the Company;

 

  (iv) Willful or grossly negligent misconduct which results or could reasonably
be expected to result in material damage to the business or assets of the
Company;

 

  (v) Willful breach of this Agreement or any material employment policy of the
Company; or,

 

  (vi) Violation by Executive of any of the covenants set forth in Paragraphs 5,
6, 8, 9 and 10 of this Agreement.

 

      6                  



--------------------------------------------------------------------------------

  c. Termination Upon Death, Incompetency, or Disability.

The Company shall have the right to terminate the Executive’s employment with
the Company (and, except as otherwise specifically provided hereunder, this
Agreement) immediately and without prior written notice to the Executive as
required by paragraph “a” above in the event that the Executive dies, is
adjudicated incompetent, or is permanently disabled, as defined by this
Agreement. In this Agreement, the term permanently disabled shall mean that the
Executive is unable to perform adequately his or her regular duties under this
Agreement as a result of sickness or accident and such disability condition
appears to be permanent. The determination of permanent disability shall be made
by the Company’s Board of Directors based upon physician supported evaluations
as provided to the Company’s Board of Directors after consultation with the
Executive’s primary physician.

 

  5. CONFIDENTIAL INFORMATION AND INTELLECTUAL PROPERTY.

The Executive acknowledges, recognizes and understands that, in connection with
the Executive’s employment and consulting with the Company, the Executive has
and will have access to certain proprietary, sensitive and confidential
information of the Company including but not limited to: the identity of the
Company’s clients, prospective clients, and other client information; the
existence of negotiations with prospective clients of the Company; marketing
data and plans; financial information and financial data not publicly disclosed;
all drawings, records, sketches, and models; trade secrets and trade secrets
relating to services of the Company; and, products sold or being developed by
the Company (“Confidential Information”).

Executive also acknowledges, recognizes and understands that the Company owns or
has access to various types of intellectual property that are protected or may
be protected by copyright, trademark, patent, trade secret, or other laws. The
types of intellectual property that

 

      7                  



--------------------------------------------------------------------------------

are considered proprietary to the Company and that must be protected include but
are not limited to: patent applications; trademarks; programs; source and
relocatable code for all programs; engineering, research, and technical
documents; unpublished product specifications; products sold or under
development; and, information belonging to other companies that is provided to
the Company under confidentiality agreements (“Intellectual Property”).

The Executive acknowledges and agrees that the maintenance of the
confidentiality of the Confidential Information and Intellectual Property and
restrictions on the use of the Confidential Information and Intellectual
Property is essential to the Company. The provisions of this Paragraph 5 shall
survive the termination of Executive’s employment with the Company.

 

  6. NON-DISCLOSURE OF CONFIDENTIAL INFORMATION AND INTELLECTUAL PROPERTY.

The Executive shall not, during or after the termination of his employment and
consulting with the Company: (a) directly or indirectly publish, disclose,
reproduce, record, make facsimiles of, abstract, summarize, remove, make
accessible, or misappropriate any Confidential Information or Intellectual
Property as defined under this Agreement, to any person (including family
members and friends), firm, corporation, or association or other entity,
competitor or third party, for any reason whatsoever; or, (b) use, keep, or
otherwise deal in or with such Confidential Information or Intellectual
Property, except: (i) by court order or (ii) during employment with or
engagement as a consultant by the Company, and for the benefit of the Company,
in each case, without prior written permission of the Board of Directors of the
Company. The Executive agrees not to disclose any Confidential Information or
Intellectual Property to other employees of the Company or to any third parties,
except on a need to know basis for the benefit of the Company or as authorized
by the Board of Directors of the Company.

 

      8                  



--------------------------------------------------------------------------------

All of the Confidential Information or Intellectual Property listed in Paragraph
number five (5) above is, and shall remain, the exclusive property of the
Company, and shall not be removed from the Company’s premises, without the prior
written consent of the Board of Directors of the Company. The Executive shall
return all tangible items containing Confidential Information and Intellectual
Property described in Paragraph number five (5) prior to or at the termination
of his employment with the Company, and in the event he is engaged as a
consultant by the Company, upon the end of the Consulting Period. The Executive
agrees that he is under no obligation to any former employer which is in any way
inconsistent with this Agreement or which imposes any restriction on the Company
or the Executive. The Executive also acknowledges that he has been instructed by
the Company that during his employment with or engagement as a consultant to the
Company, he is not to divulge to the Company, its employees, or its consultants,
any confidential information or intellectual property obtained by the Executive
from any previous employers, entities, or persons. The provisions of this
Paragraph 6 shall survive the termination of Executive’s employment with or
engagement as a consultant to the Company and the termination of this Agreement.

 

  7. IRREPARABLE HARM.

The Executive acknowledges and agrees that any disclosure of Confidential
Information and Intellectual Property delineated in Paragraph number five (5) by
the Executive would cause severe and irreparable harm to the Company. In the
event there is a breach or a threatened breach by the Executive of the
Non-Disclosure provisions of this Agreement, the Company shall be entitled to an
injunction restraining the Executive from disclosing, in whole or in part, such
Confidential Information and Intellectual Property or from rendering a service
to any person, firm, corporation, association, or other entity, to whom such
information has been disclosed and

 

      9                  



--------------------------------------------------------------------------------

to recover all costs of pursuing such remedy, including reasonable attorneys’
fees, costs, and expenses. Nothing in this Agreement shall be construed as
prohibiting the Company from pursuing other remedies as may be available to it
for the Executive’s breach or threatened breach, including recovery of damages
from the Executive. The provisions of this Paragraph 7 shall survive the
termination of Executive’s employment with or engagement as a consultant by the
Company and the termination of this Agreement.

 

  8. EXECUTIVE DEVELOPMENTS.

The Executive is aware and understands that during the term of the Executive’s
employment with or engagement as a consultant by the Company, the Executive may
invent, create, develop, and improve certain valuable property such as, but not
limited to, patents, trademarks, inventions, other patentable inventions and
other trade secrets and formula (“Employee Developments”). The Executive agrees
that all Employee Developments that may be developed or produced by the
Executive during the Executive’s employment or engagement as a consultant by or
the Company are and will be the property of the Company and that the Executive
further agrees that he will, at the request of the Company, execute such
documents the Company may reasonably request from time to time, to assign and
transfer all of the right, title and interest in Employee Developments that are
the property of the Company to the Company and he will cooperate with the
Company in connection with any patent applications. In this regard, the
Executive will, at all times, fully advise and inform the Company of all matters
that the Executive may be developing or working on while employed by the
Company. The Executive further agrees that upon the termination of his
employment with the Company for any reason whatsoever, and in the event he is
engaged as a consultant by the Company pursuant to Section 4.a. hereof, upon the
end of the Consulting Period, the Executive shall immediately

 

      10                  



--------------------------------------------------------------------------------

deliver and surrender to the Company any and all plans, documents and other
materials of any nature relating to the Employee Developments. The Company may
provide additional compensation to the Executive as consideration for Employee
Developments in accordance with any patent policy of the Company. The provisions
of this Paragraph 8 shall survive the termination of Executive’s employment with
and engagement as a consultant by the Company and the termination of this
Agreement.

 

  9. NON-COMPETITION.

Executive recognizes that the Company possesses several valuable and legitimate
business interests such as Confidential Information and Intellectual Property as
defined in Paragraph 5, above, substantial relationships with current or
prospective customers, clients or vendors, and customer, client or vendor
goodwill associated with the Company business. In recognition of these
interests, and the Executive’s exposure to these interests, in the event of the
termination of the Executive’s employment with the Company for any reason other
than by the Company without cause, or by the Executive with Good Reason, the
Executive agrees that for a period of two (2) years following the effective date
of the termination, or in the event Executive is engaged as a consultant to the
Company pursuant to Section 4.a. hereof, following the end of the Consulting
Period (the “Restricted Period”), the Executive will not engage in or be
associated with or employed, either as director, employee, owner, partner,
contractor or consultant, by any entity which engages in the business of
manufacturing, distributing, processing, procuring or recovering products made
from allograft or xenograft tissue in the United States (each, a “Competing
Organization”). The Competing Organizations that Employee agrees not to become
employed by or in any way engage in or associate with during the Restricted
Period include, without limitation: Axogen, Inc., Pegasus Biologics, Inc.,
Osiris Therapeutics, Inc., Southeast

 

      11                  



--------------------------------------------------------------------------------

Tissue Alliance, Inc. (University of Florida Tissue Bank), Musculoskeletal
Transplant Foundation; CryoLife; LifeCell; Allosource; Tissue Banks
International; Osteotech, Inc.; LifeLink Tissue Bank; Life Net; Community Tissue
Services; American Red Cross; BioGenetics; and, Cryogenic. The Employee also
agrees that during the Restricted Period he will not participate in, assist with
or in any way become associated with or employed by any new start up venture
that is or will be engaged in the business of a Competing Organization, or which
the Employer reasonably designates as a Competing Organization.

The Executive acknowledges that this restrictive covenant is reasonably
necessary to protect the Company’ legitimate business interests, which are
represented by, among other things, the substantial relationships between the
Company and its licensees and tissue sources, as well as the goodwill
established by the Company with licensees and tissue sources in the United
States and other countries where the Company’s tissues are distributed over a
protracted period, specialized training, and other legitimate business reasons.

The Executive recognizes that the Company would not sign this Agreement without
the inclusion of this covenant, and the Executive confirms the sufficiency of
the consideration received by the Executive, in the form of employment or
continued employment by the Company, in accepting this covenant as a material
term of this Agreement. The provisions of this Paragraph 9 shall survive the
termination of Executive’s employment with and engagement as a consultant by the
Company and the termination of this Agreement.

 

  10. NON-SOLICITATION.

The Executive agrees during the Restricted Period, not to: (a) solicit any
employee of the Company, or any subsidiary or affiliate of the Company, or
otherwise induce or attempt to induce any employee of the Company to leave the
employment of the Company; or (b) directly or

 

      12                  



--------------------------------------------------------------------------------

indirectly attempt to solicit any client, customer or supplier of the Company,
or any client, customer or supplier of any subsidiary or affiliate of the
Company, or directly or indirectly interfere with the Company’s relationship, or
any subsidiary’s or affiliate’s relationship, with any of its clients, customers
or suppliers. The provisions of this Paragraph 10 shall survive the termination
of Executive’s employment with or engagement as a consultant by the Company and
the termination of this Agreement.

 

  11. REMEDIES FOR BREACH OF LIMITATION OF EMPLOYMENT AND NON-SOLICITATION.

It is understood and agreed by the Parties that the Company shall be entitled,
upon application to a court of competent jurisdiction, to obtain injunctive
relief to enforce the provisions of Paragraphs 9 and 10, which injunctive relief
shall be in addition to any other rights or remedies available to the Company.
If such a violation occurs, the Executive shall be responsible for the payment
of reasonable attorneys’ fees and other costs and expenses incurred by the
Company in enforcing the covenants contained in Paragraphs 9 and 10, whether
incurred at the trial level or in any appellate proceeding.

 

  12. NON-DISPARAGEMENT.

While employed or engaged as a consultant by the Company or any affiliate of the
Company and, provided the Company has complied with its obligations hereunder,
after the Executive’s employment terminates for whatever reason, or if the
Executive is engaged as a consultant by the Company pursuant to Section 4.a.
hereof, after the Consulting Period, the Executive agrees not to disparage,
denigrate, or comment negatively upon, either orally or in writing, the Company,
or any of its affiliates, officers, or directors, to or in the presence of any
person or entity.

 

      13                  



--------------------------------------------------------------------------------

  13. INVALID PROVISION.

In the event any provision of this Agreement should be or become invalid or
unenforceable, the invalid provision shall not affect the validity and
enforceability of any other provision of this Agreement. Similarly, if the scope
of any restriction or covenant contained in this Agreement should be or become
too broad or extensive to permit enforcement of the covenant or provision to its
full extent, then any restriction or covenant shall be enforced to the maximum
extent permitted by law. The Executive consents and agrees that the scope of any
restriction or covenant may be modified accordingly in any judicial proceeding
brought to enforce the restriction or covenant.

 

  14. ARBITRATION.

Any dispute or controversy arising under or in connection with this Agreement
shall be settled exclusively by arbitration conducted before a panel of three
(3) arbitrators in the State of Florida in accordance with the rules of the
American Arbitration Association then in effect. Judgment may be entered on the
arbitrator’s award in any court having jurisdiction. The Company shall bear the
expense of any arbitration proceeding and shall reimburse Executive for all
reasonable costs and expense, including reasonable attorneys’ fees and expenses,
if Executive is the prevailing Party.

 

  15. APPLICABLE LAW AND VENUE.

This Agreement shall be interpreted under and governed by the laws of the State
of Florida, without regard to choice of law provisions.

 

  16. COMPLETE AGREEMENT.

The Executive acknowledges and agrees that no representation, promise, or
agreement regarding the subject matter of this Agreement has been made to or
with the Executive that is not

 

      14                  



--------------------------------------------------------------------------------

provided for in this Agreement. This Agreement represents the complete Agreement
between the Company and the Executive regarding the subject matter of this
Agreement. Any representations or agreements regarding the subject matter of
this Agreement not explicitly included in this Agreement are considered waived
and/or merged into this Agreement, and are thus unenforceable. Any previous
agreements between the Company or Subsidiary and the Executive regarding the
subject matter of this Agreement, including without limitation that certain
Employment Agreement, dated December, 2004, by and between Subsidiary and
Executive, are superseded by the execution of this Agreement and are hereby
terminated, effective immediately, such that they shall henceforth lack any
continuing force or effect.

 

  17. AMENDMENTS OR MODIFICATIONS.

No amendments or modifications to this Agreement shall be binding on any of the
Parties unless such amendment or modification is in writing and executed by all
of the Parties to this Agreement.

 

  18. SUCCESSORS AND ASSIGNS.

This Agreement shall be binding upon and inure to the benefit of the Parties
hereto, and, as to Executive, his legal heirs, successors and assigns.

 

  19. CONSTRUCTION.

The Executive agrees and understands that the headings and captions of this
Agreement are provided for convenience only and are intended to have no effect
in construing or interpreting this Agreement. The language in all parts of this
Agreement shall be construed according to its fair meaning and not strictly for
or against the Company or the Executive.

 

      15                  



--------------------------------------------------------------------------------

  20. NON-WAIVER.

The failure of the Company or the Executive in any instance to exercise any
right, power, or privilege under this Agreement or under law shall not
constitute a waiver of any other right, power, or privilege. All waivers by
either the Company or the Executive must be contained in writing signed by the
party to be charged, and in the case of the Company, by the Chief Executive
Officer.

 

  21. READ AND UNDERSTAND.

The Parties to this Agreement represent and agree that they have carefully read
and fully understand all of the provisions of this Agreement and that they are
entering into this Agreement with the intent to be bound by its terms and
conditions. The Executive represents and agrees that his initials on each page
of this Agreement is irrefutable evidence that he has read and fully understands
all of the provisions of this Agreement.

[SIGNATURE PAGE FOLLOWS]

 

      16                  



--------------------------------------------------------------------------------

IN THE PRESENCE OF WITNESSES, the Parties execute this fifteen (15) page
Agreement.

DATED this 27th day of February 2008.

 

EXECUTIVE:       On Behalf of             RTI BIOLOGICS, INC.: Name:  

Guy L. Mayer

    Name:  

Brian K. Hutchison

Signature:  

/s/ Guy L. Mayer

    Signature:  

/s/ Brian K. Hutchison

Date:  

2-27-08

    Title:   Chairman of the Board and Chief Executive Officer       Date:  

2-27-08

Witness:  

Thomas F. Rose

    Witness:  

Lee R. Johnston, Jr.

Signature:  

/s/ Thomas F. Rose

    Signature:  

/s/ Lee R. Johnston, Jr.

Date:  

2-27-08

    Date:  

2-27-08

      On Behalf of       TUTOGEN MEDICAL, INC.:       Name:  

Brian K. Hutchison

      Signature:  

/s/ Brian K. Hutchison

      Title:   Chief Executive Officer       Date:  

2-27-08

      Witness:  

Lee R. Johnston, Jr.

      Signature :  

/s/ Lee R. Johnston, Jr.

      Date:  

2-27-08